Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. Korean Patent Application No. 10-2019- 0002183, filed on 8 January 2019.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 4 December 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 1 – 4, 7, 9, 10, 11 – 14, 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over ONO (US 2013/0085695 A1) (herein after ONO), and further in view of KINOSHITA (US 2016/0288651 A1) (herein after KINOSHITA).

	Regarding Claim 1, ONO teaches, an apparatus (Fig. 1: measuring circuit 100) for estimating a battery state of charge (Fig. 2, RSOC (Relative State of Charge)), the apparatus comprising: a computer (Fig. 1: battery capacity manager 40) that determines a lifespan of a battery (Fig. 1, ¶ 0017: remaining capacity state of a rechargeable battery 201) — according to predetermined charging conditions (Fig. 2, ¶ 0026: characteristic when the charging is performed) and discharging according to predetermined discharging conditions (Fig. 2, ¶ 0026: characteristic when the discharge is performed) on the battery —.
	ONO fails to teach, an apparatus for estimating a battery state of charge, — by creating test conditions for the battery  by reflecting predetermined driving information of a vehicle and then performing the test conditions; and a tester that performs charging — and discharging — in accordance with the test conditions.
	In analogous art, KINOSHITA teaches, an apparatus (Fig. 2, control unit 50) for estimating a battery state of charge (Fig. 2, ¶ 0043: relations between terminal voltages and the states of charge SOC in the batteries), — by creating test conditions (Fig. 4: voltage characteristics) for the battery (Fig. 2, the lithium ion battery 27 and the lead battery 28) by reflecting predetermined driving information of a vehicle (Fig. 1, a traveling state of the vehicle 11) and then performing the test conditions; and a tester (Fig. 2: charge and discharge controller 51) that performs charging — and discharging (Fig. 2: control charge and discharge) — in accordance with the test conditions.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ONO by combining the apparatus taught by ONO with the apparatus taught by KINOSHITA to achieve the predictable result of determining the battery state of charge with the advantage of simultaneously determining the failure of a switch. [ONO: ¶ 0005.]

	Regarding Claim 2, ONO in view of KINOSHITA teaches the limitations of claim 1, which this claim depends on.
	ONO further teaches, the apparatus of claim 1, wherein the test conditions include a main micro-cycle (Fig 1, claim 1, a unit time) that performs discharging and recharging after discharging (Fig. 2, ¶ 0026: battery voltage at the time of charging and discharge) for a predetermined first time. (Fig. 1, claim 1: a first battery characteristic; Examiner interpretation: the first battery characteristic is the time when charging and discharging occurs.)

	Regarding Claim 3, ONO in view of KINOSHITA teaches the limitations of claim 2, which this claim depends on.
	ONO further teaches, the apparatus of claim 2, wherein the main micro-cycle performs discharging for a predetermined second time (Fig. 1, claim 1: a second battery characteristic; Fig. 2, ¶ 0026: battery voltage at the time of charging and discharge; Examiner interpretation: the second battery characteristic is the time when the discharging occurs) for discharging acceleration, performs charging until the battery is charged with a predetermined charging amount (Fig. 1, claim 1: charging rate of the rechargeable battery), repeats a sub-micro-cycle that sequentially performs discharging and charging with a predetermined specific number of repetitions (Fig. 3: various operating conditions (repetition of various charging or discharge)), performs discharging for a predetermined third time (Fig. 1, ¶ 0030 discharge rate, in order to extract the battery characteristic data: claim 2: a third battery characteristic; Examiner interpretation: the third battery characteristic is the time when discharging occurs), and then has a rest period for a predetermined fourth time. (Fig. 1, claim 2: a time when the discharge of the rechargeable battery stops; Examiner interpretation: the time when the battery stops is the predetermined fourth time.)

	Regarding Claim 4, ONO in view of KINOSHITA teaches the limitations of claim 3, which this claim depends on.
	ONO further teaches, the apparatus of claim 3, wherein the sub-micro-cycle performs discharging for a predetermined fifth time (Fig. 1, ¶ 0030 discharge rate, in order to extract the battery characteristic data: claim 3: a fifth battery characteristic; Examiner interpretation: the fifth battery characteristic is the time when discharging occurs) and then performs charging for a predetermined sixth time. (Fig. 1, claim2: a sixth battery characteristic; Fig. 2, ¶ 0026: battery voltage at the time of charging and discharge; Examiner interpretation: the sixth battery characteristic is the time when the charging occurs)

	Regarding Claim 7, ONO in view of KINOSHITA teaches the limitations of claim 1, which this claim depends on.
	KINOSHITA further teaches, the apparatus of claim 1, wherein the test conditions progress after an engine of the vehicle is turned off. (Fig. 8, ¶ 0066: engine 12 may be stopped to allow the motor generator 16 to suspend power generation.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ONO in view of KINOSHITA by combining the apparatus taught by ONO with the apparatus taught by KINOSHITA to achieve the predictable result of determining the battery state of charge while a vehicle is off with the advantage of simultaneously determining the failure of a switch. [ONO: ¶ 0005.]

	Regarding Claim 9, ONO in view of KINOSHITA teaches the limitations of claim 1, which this claim depends on.
	ONO further teaches, the apparatus of claim 1, wherein the battery is positioned in a chamber (Fig. 1, battery pack 200) having a predetermined temperature (Fig. 1, temperature of the rechargeable battery 201) for a predetermined eighth time (Fig. 1, claim 4: a eighth battery characteristic; Examiner interpretation: the eighth battery characteristic is the time during the predetermined temperature), and the battery is a fully charged fresh battery that has not been used for any test before. (Fig. 2, a fully charged state under the present temperature and current value is denoted by 100%.)

	Regarding Claim 10, ONO in view of KINOSHITA teaches the limitations of claim 1, which this claim depends on.
	KINOSHITA further teaches, the apparatus of claim 1, wherein the driving information includes driving mode information of the vehicle (Fig. 2, ¶ 0037: automatically stopping the engine — and automatically restarting the engine 12 based on a predetermined condition), electrical load information (Fig. 2, ¶ 0037: input signals from other controllers or sensors), Idle Stop and Go (ISG) entrance information, and ISG removal information. (Fig. 2, ¶ 0037: ISS controller — "idling
stop system".)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ONO in view of KINOSHITA by combining the apparatus taught by ONO in view of KINOSHITA with the apparatus taught by KINOSHITA to achieve the predictable result of determining the battery state of charge where driving mode information of a vehicle includes electrical load information of the vehicle; Idle Stop and Go (ISG) information, with the advantage of simultaneously determining the failure of a switch. [ONO: ¶ 0005.]

	Regarding Claim 11, ONO teaches, a method of estimating a battery state of charge (Fig. 1, claim 1: battery state measuring method), the method comprising: determining, by a computer (Fig. 1: battery capacity manager 40), a lifespan of a battery (Fig. 2, RSOC (Relative State of Charge)) — according to predetermined charging conditions (Fig. 2, ¶ 0026: characteristic when the charging is performed) and discharging according to predetermined discharging conditions (Fig. 2, ¶ 0026: characteristic when the discharge is performed) on the battery—; and determining, by the computer, a lifespan of the battery (Fig. 2, RSOC (Relative State of Charge)) in accordance with results of the charging and discharging. (Fig. 2, ¶ 0026: battery voltage at the time of charging and discharge.)
	ONO fails to teach, by creating test conditions for the battery by reflecting predetermined driving information of a vehicle and then performing the test conditions; performing, by a tester, charging — and discharging — in accordance with the test conditions —.
	In analogous art, KINOSHITA teaches, an apparatus (Fig. 2, control unit 50) for estimating a battery state of charge (Fig. 2, ¶ 0043: relations between terminal voltages and the states of charge SOC in the batteries), — by creating test conditions (Fig. 4: voltage characteristics) for the battery (Fig. 2, the lithium ion battery 27 and the lead battery 28) by reflecting predetermined driving information of a vehicle (Fig. 1, a traveling state of the vehicle 11) and then performing the test conditions; performing, by a tester (Fig. 2: charge and discharge controller 51), charging — and discharging according to predetermined discharging (Fig. 2: control charge and discharge) — in accordance with the test conditions —.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ONO by combining the apparatus taught by ONO with the apparatus taught by KINOSHITA to achieve the predictable result of determining the battery state of charge with the advantage of simultaneously determining the failure of a switch. [ONO: ¶ 0005.]

	Regarding Claim 12, ONO in view of KINOSHITA teaches the limitations of claim 11, which this claim depends on.
	ONO further teaches, the method of claim 11, wherein the test conditions include a main micro-cycle (Fig 1, claim 1, a unit time) that performs discharging and recharging after discharging (Fig. 2, ¶ 0026: battery voltage at the time of charging and discharge) for a predetermined first time. (Fig. 1, claim 1: a first battery characteristic; Examiner interpretation: the first battery characteristic is the time when charging and discharging occurs.)

	Regarding Claim 13, ONO in view of KINOSHITA teaches the limitations of claim 12, which this claim depends on.
	ONO further teaches, the method of claim 12, wherein the main micro-cycle performs discharging for a predetermined second time (Fig. 1, claim 1: a second battery characteristic; Fig. 2, ¶ 0026: battery voltage at the time of charging and discharge; Examiner interpretation: the second battery characteristic is the time when the discharging occurs) for discharging acceleration, performs charging until the battery is charged with a predetermined charging amount (Fig. 1, claim 1: charging rate of the rechargeable battery), repeats a sub-micro-cycle that sequentially performs discharging and charging with a predetermined specific number of repetitions (Fig. 3: various operating conditions (repetition of various charging or discharge)), performs discharging for a predetermined third time (Fig. 1, ¶ 0030 discharge rate, in order to extract the battery characteristic data: claim 2: a third battery characteristic; Examiner interpretation: the third battery characteristic is the time when discharging occurs), and then has a rest period for a predetermined fourth time. (Fig. 1, claim 2: a time when the discharge of the rechargeable battery stops; Examiner interpretation: the time when the battery stops is the predetermined fourth time.)

	Regarding Claim 14, ONO in view of KINOSHITA teaches the limitations of claim 13, which this claim depends on.
	ONO further teaches, method of claim 13, wherein the sub-micro-cycle performs discharging for a predetermined fifth time (Fig. 1, ¶ 0030 discharge rate, in order to extract the battery characteristic data: claim 3: a fifth battery characteristic; Examiner interpretation: the fifth battery characteristic is the time when discharging occurs) and then performs charging for a predetermined sixth time. (Fig. 1, claim2: a sixth battery characteristic; Fig. 2, ¶ 0026: battery voltage at the time of charging and discharge; Examiner interpretation: the sixth battery characteristic is the time when the charging occurs.)

	Regarding Claim 17, ONO in view of KINOSHITA teaches the limitations of claim 11, which this claim depends on.
	KINOSHITA further teaches, the method of claim 11, wherein the test conditions progress after an engine of the vehicle is turned off. (Fig. 8, ¶ 0066: engine 12 may be stopped to allow the motor generator 16 to suspend power generation.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ONO in view of KINOSHITA by combining the apparatus taught by ONO with the apparatus taught by KINOSHITA to achieve the predictable result of determining the battery state of charge while a vehicle is off with the advantage of simultaneously determining the failure of a switch. [ONO: ¶ 0005.]

	Regarding Claim 19, ONO in view of KINOSHITA teaches the limitations of claim 11, which this claim depends on.
	ONO further teaches, the method of claim 1, wherein the battery is positioned in a chamber (Fig. 1, battery pack 200) having a predetermined temperature (Fig. 1, temperature of the rechargeable battery 201) for a predetermined eighth time (Fig. 1, claim 4: a eighth battery characteristic; Examiner interpretation: the eighth battery characteristic is the time during the predetermined temperature), and the battery is a fully charged fresh battery that has not been used for any test before. (Fig. 2, a fully charged state under the present temperature and current value is denoted by 100%.)

6.	Claim(s) 5, 8, 15, 18 are rejected under 35 U.S.C. 103 as being unpatentable over ONO (US 2013/0085695 A1) (herein after ONO), further in view of KINOSHITA (US 2016/0288651 A1) (herein after KINOSHITA) as applied to claims 1 – 4, 7, 9, 10, 11 – 14, 17, 19 above, and further in view of MIDDLETON et al (US 2013/0307334 A1) (herein after MIDDLETON).

	Regarding Claim 5, ONO in view of KINOSHITA teaches the limitations of claim 4, which this claim depends on.
 	ONO in view of KINOSHITA fail to teach, the apparatus of claim 4, wherein the sub-micro-cycle is repeated for a predetermined seventh time when an energy use amount is smaller than a predetermined reference value, and wherein the main micro-cycle is performed when the energy use amount is the same as or larger than the reference value.
	In analogous art, MIDDLETON teaches, the apparatus (Fig. 1B, Power-system controls 26) of claim 4, wherein the sub-micro-cycle is repeated for a predetermined seventh time (Fig. 3B, claim 2: charging and discharging of the battery based on the power needs; Examiner interpretation: the charging and discharging of the battery is the seventh predetermined time) when an energy use amount is smaller than a predetermined reference value (Fig. 3B, claim 2: where battery current has remained smaller than a reference value for a reference period; Examiner interpretation: the small current is due to smaller energy use), and wherein the main micro-cycle is performed (Fig. 3B, claim 2: charging and discharging the battery based on the power needs of the electrical power loads; Examiner interpretation: the charging and discharging of the battery is the main micro-cycle) when the energy use amount is the same as or larger than the reference value. (Fig. 3B, claim 2: charging and discharging the battery based on the power needs of the electrical power loads results in battery current larger than a predetermined value; Examiner interpretation: the large current is due to larger energy use.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ONO in view of KINOSHITA by combining the apparatus taught by ONO in view of KINOSHITA the apparatus taught by MIDDLETON to achieve the predictable result of determining the battery state of charge when an energy use amount is smaller than a predetermined reference value or when an energy use amount is the same as or larger than a predetermined reference value with the advantage of maintaining an accurate, updated estimate of the SOH of a battery without substantially impeding an operator's use of a power system. [MIDDLETON: ¶ 0075.]

	Regarding Claim 8, ONO in view of KINOSHITA in view of MIDDLETON teaches the limitations of claim 5, which this claim depends on.
	ONO further teaches, the apparatus of claim 5, wherein the energy use amount is any one of a State of Charge (SOC), a State of Health (SOH), a Depth of Discharging (DOD), a State of Function (SOF), and a charging voltage. (Fig. 2, RSOC (Relative State of Charge).)

	Regarding Claim 15, ONO in view of KINOSHITA teaches the limitations of claim 14, which this claim depends on.
 	ONO in view of KINOSHITA fail to teach, the method of claim 14, wherein the sub-micro-cycle is repeated for a predetermined seventh time when an energy use amount is smaller than a predetermined reference value, and wherein the main micro-cycle is performed when the energy use amount is the same as or larger than the reference value.
	In analogous art, MIDDLETON teaches, the method (Fig. 1B, ¶ 0013, Power-system controls 26) of claim 14, wherein the sub-micro-cycle is repeated for a predetermined seventh time (Fig. 3B, claim 2: charging and discharging of the battery based on the power needs; Examiner interpretation: the charging and discharging of the battery is the seventh predetermined time) when an energy use amount is smaller than a predetermined reference value (Fig. 3B, claim 2: where battery current has remained smaller than a reference value for a reference period; Examiner interpretation: the small current is due to smaller energy use), and wherein the main micro-cycle is performed (Fig. 3B, claim 2: charging and discharging the battery based on the power needs of the electrical power loads; Examiner interpretation: the charging and discharging of the battery is the main micro-cycle) when the energy use amount is the same as or larger than the reference value. (Fig. 3B, claim 2: charging and discharging the battery based on the power needs of the electrical power loads results in battery current larger than a predetermined value; Examiner interpretation: the large current is due to larger energy use.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ONO in view of KINOSHITA by combining the apparatus taught by ONO in view of KINOSHITA the apparatus taught by MIDDLETON to achieve the predictable result of determining the battery state of charge when an energy use amount is smaller than a predetermined reference value or when an energy use amount is the same as or larger than a predetermined reference value with the advantage of maintaining an accurate, updated estimate of the SOH of a battery without substantially impeding an operator's use of a power system. [MIDDLETON: ¶ 0075.]

	Regarding Claim 18, ONO in view of KINOSHITA in view of MIDDLETON teaches the limitations of claim 15, which this claim depends on.
	ONO further teaches, the method of claim 15, wherein the energy use amount is any one of a State of Charge (SOC), a State of Health (SOH), a Depth of Discharging (DOD), a State of Function (SOF), and a charging voltage. (Fig. 2, RSOC (Relative State of Charge).)

7.	Claim(s) 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over ONO (US 2013/0085695 A1) (herein after ONO), further in view of KINOSHITA (US 2016/0288651 A1) (herein after KINOSHITA) as applied to claims 1 – 4, 7, 9, 10, 11 – 14, 17, 19 above, and further in view of Park et al (US 2018/0183254 A1) (herein after Park).

	Regarding Claim 6, ONO in view of KINOSHITA teaches the limitations of claim 1, which this claim depends on.
	ONO in view of KINOSHITA fail to teach, the apparatus of claim 1, wherein an amount of discharging is determined through discharging coulomb counting, and an amount of charging is determined through charging coulomb counting and reflects vehicle characteristics.
	In analogous art, Park teaches, the apparatus (Fig. 2, electronic device 100) of claim 1, wherein an amount of discharging is determined through discharging coulomb counting (Fig. 2, count a current discharged from the battery 140 by 1 coulomb), and an amount of charging is determined through charging coulomb counting and reflects vehicle characteristics. (Fig. 2, count a current charged from the charging device 200 by 1 coulomb.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ONO in view of KINOSHITA by combining the apparatus taught by ONO in view of KINOSHITA with the apparatus taught by Park to achieve the predictable result of estimating a battery state of charge by utilizing coulomb counting with the advantage of providing a time-based adaptive battery charging control method that charges a battery depending on a battery charging environment. [Park: ¶ 0005.]

	Regarding Claim 16, ONO in view of KINOSHITA teaches the limitations of claim 11, which this claim depends on.
	ONO in view of KINOSHITA fail to teach, the method of claim 11, wherein an amount of discharging is determined through discharging coulomb counting, and an amount of charging is determined through charging coulomb counting and reflects vehicle characteristics.
	In analogous art, Park teaches, the method (Fig. 2, ¶ 0007, a battery charging control method, electronic device 100) of claim 11, wherein an amount of discharging is determined through discharging coulomb counting (Fig. 2, count a current discharged from the battery 140 by 1 coulomb), an amount of charging is determined through charging coulomb counting and reflects vehicle characteristics. (Fig. 2, count a current charged from the charging device 200 by 1 coulomb.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ONO in view of KINOSHITA by combining the apparatus taught by ONO in view of KINOSHITA with the apparatus taught by Park to achieve the predictable result of estimating a battery state of charge by utilizing coulomb counting with the advantage of providing a time-based adaptive battery charging control method that charges a battery depending on a battery charging environment. [Park: ¶ 0005.]

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH O NYAMOGO whose telephone number is (469)295-9276. The examiner can normally be reached 8:00 A to 4:00 P CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.O.N/
Examiner
Art Unit 2866



/LEE E RODAK/Primary Examiner, Art Unit 2868